  Case 6:19-cv-00038-H Document 67 Filed 02/15/21           Page 1 of 5 PageID 1299



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             SAN ANGELO DIVISION

 JUSTIN MOORE AND JUDITH          §
 MOORE,                           §
                                  §
                   Plaintiffs,    §
                                  §
 vs.                              §
                                  §
 DB INDUSTRIES, LLC d/b/a 3M FALL §             CIVIL ACTION NO. 6:19-cv-00038-H
 PROTECTION, CAPITAL SAFETY       §
 USA, CAPITAL SAFETY GROUP, and §
 DBI/SALA;                        §
                                  §
 SAFEWORKS, LLC d/b/a POWER       §
 CLIMBER WIND;                    §
                                  §
 And                              §
                                  §
 POWER CLIMBER BVBA d/b/a         §
 POWER CLIMBER WIND,              §
                                  §
                  Defendants.



DEFENDANT D B INDUSTRIES, LLC’S MOTION TO EXCLUDE TESTIMONY
                     OF DR. NIGEL ELLIS


      Defendants D B Industries, LLC d/b/a 3M Fall Protection, Capital Safety USA,

Capital Safety Group, and DBI/SALA 3M Company (collectively “DBI”), by and through

its counsel, respectfully files this Motion to Exclude Testimony of Dr. Nigel Ellis and in

support thereof shows the Court:

      1.     On October 14, 2020, Plaintiffs designated Dr. Nigel Ellis as a liability

expert. He was designated to testify and offer opinions “to help determine whether and to


                                            1
  Case 6:19-cv-00038-H Document 67 Filed 02/15/21              Page 2 of 5 PageID 1300



what extent the defendants D B Industries, SafeWorks or others acted in a negligent manner

and the contribution of their conduct, if any, to Justin Moore’s fall.” (Doc. 54 at p. 38).

       2.     Defendant DBI moves to exclude Dr. Nigel Ellis from testifying or offering

opinions, whether in oral or written form, in this case because, as set out more fully in the

accompanying Brief, which is incorporated herein by reference:

              a.     His opinions are irrelevant and not helpful to the jury; and

              b.     His opinions are unreliable, lack methodology, do not rely on valid

                     facts or data, and are conclusory and speculative.

       3.     Defendant DBI, therefore, prays that the Court enter an order excluding Dr.

Nigel Ellis from testifying as an expert witness at trial. Defendant prays for general relief.



                                                  Respectfully submitted,

                                                  THOMPSON, COE, COUSINS &
                                                  IRONS, L.L.P.

                                                  /s/ Zandra E. Foley
                                                  By: Zandra E. Foley

                                                  Zandra E. Foley
                                                  State Bar No. 24032085
                                                  Steven M. Augustine (admitted pro hac
                                                  vice)
                                                  State Bar No. 24064845
                                                  One Riverway, Suite 1400
                                                  Houston, Texas 77056
                                                  Telephone: (713) 403-8200
                                                  Telecopy: (713) 403-8299
                                                  E-mail: zfoley@thompsoncoe.com
                                                  E-mail: saugustine@thompsoncoe.com

                                                  -and-

                                              2
Case 6:19-cv-00038-H Document 67 Filed 02/15/21     Page 3 of 5 PageID 1301




                                       JACKSON WALKER

                                       Jon Mark Hogg
                                       136 West Twohig Avenue, Suite B
                                       San Angelo, TX 76903
                                       Telephone: (325) 481-2560
                                       E-mail: jmhogg@jw.com

                                       -and-

                                       BLACKWELL & BURKE, P.A.

                                       Gerardo “Jerry” Alcazar (admitted pro
                                       hac vice)
                                       Deborah E. Lewis
                                       431 South Seventh Street, Suite 2500
                                       Minneapolis, MN 55415
                                       Telephone: (612) 343-3200
                                       Telecopy: (612) 343-3205
                                       E-mail: dlewis@blackwellburke.com
                                       E-mail: galcazar@blackwellburke.com

                                       Attorneys for Defendants
                                       D B INDUSTRIES, LLC et al.




                                   3
  Case 6:19-cv-00038-H Document 67 Filed 02/15/21             Page 4 of 5 PageID 1302



                          CERTIFICATE OF CONFERENCE
       Defendant’s counsel conferred with counsel for Plaintiffs, Kyle J. Long and Tex
Quesada, on February 15, 2021, indicating that it was assumed that Plaintiff was opposed
to the relief sought in this Motion and requesting a response to the contrary if this
assumption was incorrect. As no response was received, it is assumed that Plaintiff is
opposed to the relief requested in this Motion and it is therefore submitted to the Court for
review.


                                                  /s/ Steven M. Augustine
                                                  Steven M. Augustine




                                             4
  Case 6:19-cv-00038-H Document 67 Filed 02/15/21             Page 5 of 5 PageID 1303



                             CERTIFICATE OF SERVICE
        By my signature below, I hereby certify that a true and correct copy of the foregoing
document has been delivered to all counsel of record via the Court’s CM/ECF System on
this the 15th day of February 2021.


                                                  /s/ Steven M. Augustine
                                                  Steven M. Augustine




                                             5
